Title: To Thomas Jefferson from Charles Willson Peale, 22 June 1806
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Museum June 22d. 1806.
                        
                        Mr. Hawkins has not in any of his letters to me, said a word about the price of the Polygraph he sends you, I
                            presume it may be settled at some future day, and therefore I will send it by tomorrows Mail Stage. In my slight sketch of
                            Machinery, omiting to give the vertical parallelograms, I find has led you to suppose that part was dispenced with, and
                            however desirable it may be to lessen the number or quantity of machinery, yet the vertical must be retained to equalize
                            the touch of the Pens. It is the only part which I hinted to Mr. Hawkins, when he was contriving the machine in my work
                            shop, as a means to keep the machinery steady.
                        I have no further connection with Mr. Hawkins in the manufactory of Polygraphs then to pay him a certain Per
                            Centum on those I sell, and truly it has been an expensive and unprofitable business to me, But it has also been a
                            favorite Machine with me, and contrary to the advice of several of my best friends I have persevered in the hope of making
                            them perfect and highly useful, yet strange to tell I have many on hand, and unwilling to wholy give up the business I
                            keep two workmen, the most useful that I have had under my employ, also such honest and worthy men, that it would give me
                            pain to discharge them, and therefore when they are not engaged with Polygraphs I contrive other employment for them. The
                            Polygraphs might have been sold in numbers had I given them to traders to sell on commission, but my dislike to keeping
                            accounts, and the risk of losses by failures, determined me to avoid all such trouble, more especially as I can employ my
                            time to more profit in various other concerns. But to return to the subject of your enquiry of cost on one with silver Pen
                            arms and cases for your friend. The silversmith’s charge for the castings & rough wrought work, which he has done for
                            me, is two Dollars Per oz. My workman spends a little more time to finish those of silver than of brass, so that you may
                            conceive that the additional cost will be only a few dollars, but in this last improvement of haveg. the paper drawn up,
                            there is an additional cost, as Mr. Hawkin’s machine will shew, besides the plate, and its paralells out of sight, the
                            Hinges are more expensive, more especially as I must make them somewhat different to be sufficiently strong. not being
                            able to get shallow Ink pots, the board which holds them must be thick therefore the space between the Gallows when it is
                            raised, and the bottom will be greater. I will be enabled to write you more particularly in the course of this week, the
                            true cost, and probably you will have done to your small Polygraph the alterations which we are making to one about the
                            same size. That is adding the improvement of Mr. Hawkin’s little one
                            to it, and thus make it answer for your friend. this is supposing you will prefer the little one for your own use, but
                            with me, to be under the necessity of using a small size paper is an evil over ballancing the conveniences of the small
                            size of a Machine. The distance between the Gallows to allow two sheets, side by side, of Post Paper to pass, is certainly
                            in my view of things preferable, and the length of such paper gives a proper higth of the Gallows to allow a very easey
                            dipping into the Ink-pots; I mean the extreme of the box, which has also the advantage of room at the bottom to keep post
                            paper smooth. I have made this further improvement, that of mooving the Ink-posts nearer to the paper, by means of mooving
                            pararells; bringing them as low as the catch or lock that fastens the paper, renders the dip perfectly easey. The bar to
                            be laid on the paper is secured near the middle of the board to be wrote on, which is a much greater conveniency, than
                                placing it as in Mr. Hawkins’s small one; easier come at  of the way of the Machinery—the fastening of the same  notches in the gallows to receive them, when the machine is shut up. Dr. Sir, my
                            letters are sometimes lengthy, amongst the variety of matter, some parts have a chance to be interresting to you, which I
                            hope will be a counter ballance of such as may not accord with your sentiments, and all my crude scribling I wish you may
                            pass over with as little trouble as possible, and excuse my intrusion on your precious moments.
                        Believe me with much respect and esteem your friend
                        
                            C W Peale
                     
                        
                    